09-XX For further information: John F. Walsh Vice President - Investor Relations Southern Union Company 212-659-3208 SOUTHERN UNION ANNOUNCES 2Q RESULTS; REAFFIRMS 2009 GUIDANCE · Second Quarter Adjusted EPS of $.35; Reported EPS of $.25 · Additional Hedges Acquired for 2009 and 2010 Equity Volumes HOUSTON, August 6, 2009 – Southern Union Company (NYSE: SUG) today reported net earnings available for common stockholders for the quarter ended June 30, 2009 of $31.1 million ($.25 per share), compared with $37.5 million ($.30 per share) in the prior year. Adjusted net earnings available for common stockholders for the current quarter were $43.8 million ($.35 per share), compared with $53.3 million ($.43 per share) in the prior year.Adjusted net earnings for the quarter exclude a $3.5 million ($.03 per share) mark-to-market unrealized loss on open economic hedges of 2009 processing spreads.Adjusted net earnings for the quarter include a $9.1 million ($.07 per share) mark-to-market gain on economic hedges that was recognized in 2008 but excluded from 2008’s adjusted earnings.Adjusted items are shown on an after-tax basis.A reconciliation of net earnings to adjusted net earnings for the quarter is set forth in the following table. By calculating adjusted net earnings available for common stockholders, the company believes it presents its earnings in a manner more consistent with the presentation used by the investment community in its evaluation of the company's earnings. Select Non-GAAP Financial Information Three months ended June 30, ($000s, except per share amounts) Net earnings available for common stockholders $ $ After-tax adjustments: MTM loss on open economic hedges $ $ MTM gain recorded in prior accounting period $ $
